     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 1 of 21 Page ID #:189




 1     CAROL A. SOBEL SBN 84483
       MONIQUE A. ALARCON SBN 311650
 2     725 Arizona Avenue, Suite 300
 3     Santa Monica, CA 9040
       t. 310.393.3055
 4
       e. carolsobel@aol.com
 5     e. monique.alarcon8@gmail.com
 6
       Attorneys for Plaintiffs
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10     REBECCA COOLEY, BENJAMIN                   Case No.: 2:18-cv-09053-CAS-PLA
       HUBERT AND CASIMIR ZARODA,
11     individually and on behalf of a class of   First Amended Complaint
12     similarly situated persons,                (filed with leave of Court)
13                  Plaintiffs,
14           v.
15     The CITY OF LOS ANGELES, a municipal
       entity; DOES 1-10,
16
17                  Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                             1
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 2 of 21 Page ID #:190




 1                              JURISDICTION AND VENUE
 2          1.      This is an action for declaratory relief and damages pursuant to 42
 3     U.S.C. § 1983 based upon the violations of Plaintiffs’ rights under the Fourth and
 4     Fourteenth Amendments to the United States Constitution and analogous
 5     California constitutional and statutory law. Jurisdiction exists pursuant to 28
 6     U.S.C. § 1331 and 1343 based on questions of federal constitutional law and 42
 7     U.S.C. § 1983. Jurisdiction also exists under the Declaratory Judgment Act, 28
 8     U.S.C. §§ 2201(a) and 2202. This Court has supplemental jurisdiction over
 9     Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as it arises from the same
10     case or controversy as Plaintiffs’ federal claims.
11          2.      Venue is proper in the Central District of California pursuant to 28
12     U.S.C. §1391(b) as all parties reside in the Central District and the events and
13     conduct complained of herein all occurred in the Central District.
14                               PRELIMINARY STATEMENT
15          3.      In 2012, the Ninth Circuit upheld a preliminary injunction in Lavan v.
16     City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012), 133 S. Ct. 2855 (2013) cert
17     denied. Lavan challenged the enforcement of LAMC § 56.11, proscribing the
18     placement of any personal property on public property. Lavan v. City of Los
19     Angeles, 797 F. Supp. 2d 1005 (C.D. Cal. 2011). In Lavan, the district court
20     enjoined the City from seizing property of unhoused individuals when the property
21     is momentarily unattended but not reasonably believed to be abandoned, while
22     permitting seizure when the property is evidence of a crime or creates an
23     immediate public hazard without complying with due process notice requirements.
24     The injunction also barred the City from summarily destroying seized property and
25     ordered the City to store the property for 90 days, consistent with state law,
26     underscoring the need for procedural due process both before and after the seizure.
27     In affirming the rights of the plaintiffs in Lavan, the Ninth Circuit underscored that
28     the “simple rule [i.e. notice and an opportunity to be heard by an impartial tribunal]
                                             2
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 3 of 21 Page ID #:191




 1     holds whether the property in question is an Escalade or a [tent], a Cadillac or a
 2     cart.” 693 F. 3d at 1032 (emphasis in original).
 3          4.      Again in 2016, the City of Los Angeles was enjoined by another
 4     District Court for engaging in similar conduct, seizing the property of homeless
 5     individuals. See Mitchell v. City of Los Angeles, No. 16-cv-01750 SJO (GJSx)
 6     (C.D. Cal. 2016) [Dkt. 51 (Apr. 13, 2016)].
 7          5.      Despite these directives from the federal courts protecting the
 8     property of unhoused individuals forced to live on city streets because of the lack
 9     of alternative shelter, the City, once again, seized personal property and destroyed
10     it without an opportunity for the rightful owners to reclaim it.
11                                          PARTIES
12     PLAINTIFFS:
13     Rebecca Cooley
14          6.      Plaintiff REBECCA COOLEY is an individual who is disabled and,
15     at the time of these events, was residing on the streets of the City of Los Angeles.
16     In 2017, she suffered from Crohn’s disease, celiac disease, and a hernia. Ms.
17     COOLEY became homeless after undergoing three surgeries to treat
18     complications with her Crohn’s disease. The continuing effects of her medical
19     disability necessitate special nutritional supplements. Without these supplements,
20     her condition is exacerbated. Prior to these surgeries, Ms. COOLEY was
21     employed as a manager at Nordstrom. The effects of Crohn’s disease and the
22     surgeries make her unable to maintain her employment. She became homeless
23     when her medical expenses left her and her husband unable to afford rent.
24          7.      Ms. COOLEY is married to Plaintiff BENJAMIN HUBERT and she
25     relies heavily on her husband for care. Her sole source of income is government
26     aid in the form of $221 per month from General Relief. She cannot afford housing
27     in the City. At the time of the incident giving rise to this Action, she could not
28     locate an available shelter placement that would accommodate her disability and
                                             3
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 4 of 21 Page ID #:192




 1     allow her husband to stay with her and provide physical assistance. As a result,
 2     Plaintiffs COOLEY and HUBERT had no alternative but to stay on the streets.
 3          8.      Plaintiffs COOLEY and HUBERT are currently receiving services
 4     and staying at an Adult Residential Facility, where Ms. COOLEY receives
 5     medical services and mental health care. Ms. COOLEY has applied for and is
 6     hopeful that she and her husband will soon secure permanent supportive housing.
 7          9.      In September 2017, Ms. COOLEY was living on the sidewalk at 3rd
 8     Avenue and Rose in the Venice neighborhood in the City of Los Angeles. On or
 9     about September 15, 2017, most of her belongings were confiscated and summarily
10     destroyed by the Defendant City’s agents and employees in a sanitation sweep of
11     the block where she stayed. Ms. COOLEY maintains that she never saw a notice
12     of the intended sanitation event and that, in the past, when she saw such signs, she
13     complied and removed her property to a safe distance. Ms. COOLEY sues on
14     behalf of herself and other similarly situated individuals.
15     Benjamin Hubert
16           10.    Plaintiff BENJAMIN HUBERT is an individual who, at the time of
17     these events, was residing on the streets of the City of Los Angeles. After his wife,
18     Plaintiff REBECCA COOLEY, could no longer work because of her disabilities,
19     he became the sole wage earner. He lost his job after missing work to attend to
20     Ms. COOLEY’s medical emergencies. His sole source of income is $221 a
21     month in government aid in the form of General Relief. Even combined with the
22     $221 a month his wife receives, he cannot afford housing in the City.
23          11.     In September 2017, Mr. HUBERT was living on the sidewalk at 3rd
24     & Rose in the Venice neighborhood in the City of Los Angeles. On or about
25     September 15, 2017, most of Mr. HUBERT’s belongings were confiscated and
26     summarily destroyed by the Defendant City’s agents and employees. Mr.
27     HUBERT maintains that he never saw a notice of the intended sanitation event
28     and that, in the past, when he saw such signs, he complied and removed his
                                             4
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 5 of 21 Page ID #:193




 1     property to a safe distance. Mr. HUBERT sues on behalf of himself and other
 2     similarly situated individuals.
 3     Casimir Zaroda
 4          12.     Plaintiff CASIMIR ZARODA is an unsheltered individual who
 5     resides on the streets of the City of Los Angeles in the Venice neighborhood. He
 6     became homeless during the 2008 economic downturn when he was unable to
 7     make a living wage, despite being employed. After Mr. ZARODA was evicted
 8     from his apartment in Sonoma County, he began living at a shelter while still
 9     working and taking on a second job in petition canvassing to make extra income.
10     While living at the shelter, Mr. ZARODA set aside 80% of his income to try to
11     save enough money to secure permanent housing again. He stayed at the shelter
12     for six months, but it quickly became difficult to maintain employment while
13     living there. Mr. ZARODA relied on public transportation to get to work, but if he
14     missed the bus or it was late, he could not get to work on time. He suffered sleep
15     deprivation because of the environment at the shelter. Ultimately, the lack of sleep
16     interfered with his job performance and, together with the economic recession
17     impact, caused him to be laid off.
18          13.     After losing his job, Mr. ZARODA searched for similar employment
19     opportunities and found opportunities in Los Angeles. With the money he saved
20     while living at the shelter, he moved to Los Angeles. He got a job and lived in
21     motels but could not make a living wage to afford a place to live.
22          14.     Currently, Mr. ZARODA’s sole source of income is government aid
23     in the form of General Relief of $221 per month. In the past, he participated in the
24     General Relief Opportunities for Work (GROW) program and tried to secure
25     employment again but being unsheltered presented impediments. As a
26     consequence of living on the streets for several years Mr. ZARODA now suffers
27     from psychological disabilities. He has applied for subsidized housing and is
28     currently on the Section 8 housing waitlist.
                                             5
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 6 of 21 Page ID #:194




 1          15.     In September 2017, Mr. ZARODA was living on the sidewalk at 3rd
 2     & Rose in the City of Los Angeles. On or about September 15, 2017, most of his
 3     belongings were confiscated and summarily destroyed by the Defendant City’s
 4     agents and employees. Mr. ZARODA maintains that he never saw a notice of the
 5     intended sanitation event and that, in the past, when he saw such signs, he
 6     complied and removed his property to a safe distance. Despite not seeing a prior
 7     notice posted, when he observed the arrival of the sanitation trucks at his location
 8     on the morning of September 15, 2017, he packed up his property and moved it to
 9     Rose Avenue, as was his practice for prior sanitation events on the street. In the
10     past, Mr. ZARODA had never observed the City remove property on Rose. Mr.
11     ZARODA sues on behalf of himself and other similarly situated individuals.
12
13     DEFENDANTS:
14          16.     Defendant CITY OF LOS ANGELES (“CITY”) is a municipal
15     entity organized under the laws of the State of California with the capacity to sue
16     and be sued. The CITY’s liability is based in whole or in part upon California
17     Government Code §§ 815.2 and § 920, Civil Code §§ 43, 51, 51.7, and 52.1 and
18     respondeat superior. Liability under federal law is based upon 42 U.S.C. § 1983.
19     The acts complained of herein were all done by agents and employees of the City
20     of Los Angeles assigned to, or contracted by, the Los Angeles Police Department
21     (LAPD), the Department of Public Works, and the Bureau of Sanitation.
22          17.     The Defendant CITY, its employees and agents, participated
23     personally in the unlawful conduct challenged herein and, to the extent that they
24     did not personally participate, authorized, acquiesced, set in motion, or otherwise
25     failed to take necessary steps to prevent the acts that resulted in the unlawful
26     conduct and the harm suffered by Plaintiffs. Each acted in concert with each other.
27     The challenged acts caused the violation of Plaintiffs’ rights.
28
                                             6
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 7 of 21 Page ID #:195




 1          18.     The identities and capacities of Defendants DOES 1 through 10 are
 2     presently unknown to Plaintiffs, and on this basis, Plaintiffs sue these Defendants
 3     by fictitious names. Plaintiffs will amend the Complaint to substitute the true
 4     names and capacities of the DOE Defendants when ascertained. Plaintiffs are
 5     informed, believe, and thereon alleges that DOES 1 through 10 are, and were at all
 6     times relevant to this complaint, employees and/or agents of the Defendant CITY
 7     OF LOS ANGELES and are responsible for the acts and omissions complained of
 8     herein. They are sued in both their official and individual capacities.
 9                                            FACTS
10           19.    On the morning of September 15, 2017, employees of the CITY OF
11     LOS ANGELES arrived at the area of 3rd Avenue and Rose Avenue in the Venice
12     neighborhood of Los Angeles. City employees began an “area cleaning” of the
13     sidewalks where unhoused individuals usually reside.
14           20.    Consistently, for over two years, the Defendant CITY would post
15     signs to provide three-days notice of the area cleanings. On information and belief,
16     the CITY frequently did not perform area cleanings on the dates listed in the
17     notices. The signs would remain posted long after a cleaning date passed, resulting
18     in confusion for the residents of 3rd and Rose Avenues. Further, the signs did not
19     then, and do not now, indicate specific streets that will be closed off and cleaned.
20     Instead, the signs simply say that the targeted zone is “in this area.”
21           21.    On information and belief, Plaintiffs allege that Defendant City
22     maintains that the same notice was posted over a broad area of Venice, covering a
23     distance of more than a mile in length and from 3rd to the beach. The Notice did
24     not distinguish times at different locations for the clean up. As a result, Plaintiffs
25     were effectively barred from having their property anywhere in the targeted area
26     starting at 8:00 a.m., with no time end. Previously, Plaintiffs were always allowed
27     to pack up their belongings and move their property temporarily to Rose Avenue
28     while the cleaning on 3rd Avenue took place. With an area of several square miles
                                              7
                                   FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 8 of 21 Page ID #:196




 1     targeted at the same time, there was and is no place where Plaintiffs could or can
 2     safely move their property without risking seizure and immediate destruction.
 3           22.    Plaintiffs allege that the sweep on September 15, 2017 was not
 4     noticed and that it had been several weeks since the City last conducted an “area
 5     cleaning” in the location of 3rd and Rose Avenues. Prior to the September 15th
 6     sweep, LAPD officers told individuals on 3rd that no clean-ups would occur in the
 7     near future due to a lack of resources.
 8           23.    There were approximately 60 unhoused individuals staying on 3rd
 9     Avenue at the time of the September 15, 2017 incident. That morning, some
10     individuals went to work, others went to get food, and many left for services and
11     other appointments. Before leaving, most people broke down their tents, gathered
12     their belongings, neatly tucked them under wrapped up tarps and blankets, and
13     stored them against the wall on the sidewalk at 3rd Avenue.
14           24.    Out of an abundance of caution and past experience, some individuals,
15     like Plaintiff ZARODA, moved their property to Rose Avenue before leaving the
16     area. Mr. ZARODA had seen CITY employees destroy property of unhoused
17     persons approximately ten to fifteen times before in both the Venice area and in the
18     Downtown Los Angeles area and, as a result, he regularly moved his property to
19     Rose, where he believed it would be safe.
20           25.    Plaintiff ZARODA bundled his belongings neatly and wrapped them
21     with a tarp and bungee cords in a way that showed it was not trash nor abandoned.
22     While he was doing this, he observed a convoy of Public Works employees and
23     LAPD officers drive past the intersection of 3rd and Rose. When he left for
24     breakfast, he observed the City employees parked at the intersection of Lincoln and
25     Rose. On information and belief, at approximately 11:00 AM, City employees
26     began closing off 3rd Avenue with yellow “caution” tape. Unlike in the past, they
27     also closed off Rose Avenue, from 3rd Avenue to Hampton, the precise area where
28     some Plaintiffs—like Mr. ZARODA—had moved their property. When Mr.
                                             8
                                  FIRST AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 9 of 21 Page ID #:197




 1     ZARODA returned to 3rd and Rose, the unhoused residents of that area were
 2     behind the yellow tape, prevented from entering the area by LAPD officers, and
 3     watching as their property was summarily destroyed.
 4           26.    On the date in question, Plaintiffs COOLEY and HUBERT left their
 5     property on 3rd while they went to eat breakfast at Bread and Roses Café, run by
 6     St. Joseph’s Center. When they returned to 3rd Avenue, City employees were
 7     throwing away all personal belongings that were on the sidewalk. When Ms.
 8     COOLEY and Mr. HUBERT attempted to retrieve their items, LAPD officers
 9     told them they would only be permitted to enter the taped-off area to retrieve what
10     they could carry in one trip. Ms. COOLEY explained that, because of her
11     disability and physical limitations, she could not carry any heavy items and needed
12     her husband to take some essential items for her, including her bike, sleeping bag,
13     medically necessary nutritional supplements, and a tent. LAPD officers refused to
14     accommodate Ms. COOLEY. Then Ms. COOLEY again told officers that she
15     needed help to carry her property and showed LAPD officers her hernia to prove
16     that she could not carry a 60-gallon bag of her property in one trip. Despite LAPD
17     officers refused to accommodate her needs and then told Mr. HUBERT that he
18     could only carry what he could fit in a single 60-gallon trash bag. LAPD officers
19     then took the trash bag they had previously provided to Ms. COOLEY.
20           27.    Limited to a single 60-gallon trash bag between them, neither she nor
21     her husband were able to take the majority of their essential property, including
22     essential items such as a sleeping bag and most of her medically-required
23     nutritional supplements.
24           28.    Mr. HUBERT moved their salvaged property to Rose Avenue.
25     When he tried to move both their fully operable bicycles at once, he was initially
26     stopped from doing so by an LAPD officer. Only after pleading with a different
27     LAPD officer was Mr. HUBERT permitted to save both bikes.
28
                                             9
                                  FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 10 of 21 Page ID #:198




 1         29.    Following the directives of the LAPD, Plaintiffs COOLEY and
 2   HUBERT moved their salvaged property to Rose Avenue, as did other unhoused
 3   individuals on 3rd Avenue, and neatly stored it on the sidewalk at Rose Avenue.
 4   After they did so, LAPD officers put up yellow “caution” tape and closed off
 5   access to Rose Avenue.
 6         30.    The police formed a line in front of the “caution” tape on Rose
 7   Avenue. LAPD officers ordered Plaintiffs to leave the area or be arrested.
 8   Several Plaintiffs, including Mr. ZARODA, were permitted to retrieve a few items
 9   on Rose but barred from taking other property, ordered to get behind the caution
10   tape and threatened with arrest if they persisted in trying to save their property.
11         31.    Plaintiff COOLEY watched in dismay as Public Works employees,
12   with the aid of LAPD, began to summarily destroy property on Rose Avenue by
13   throwing it into a large trash truck with a garbage compressor. This was done
14   despite Plaintiffs’ objections and with the City employees’ knowledge that the
15   property was not trash nor abandoned.
16         32.    She asked LAPD officers to let her retrieve the medically necessary
17   nutritional supplements that her husband had moved from 3rd Avenue earlier. Ms.
18   COOLEY specifically informed the officers that she needed the items because of
19   her medical condition. In response, an LAPD officer informed her that she would
20   be arrested if she did not move back and away from the area, while another officer,
21   observing the exchange between Ms. COOLEY and the first officer threatened to
22   pepper spray her if she didn’t step back and do what she was told.
23         33.    Ms. COOLEY observed another unhoused person attempt to help a
24   severely disabled individual pull property on a bike from behind the caution tape.
25   At the time, Ms. Cooley was close enough to hear the exchange as well as observe
26   the woman and the police. She observed LAPD officers force the woman to the
27   ground, threaten her with OC spray and handcuff her.
28
                                            10
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 11 of 21 Page ID #:199




 1         34.    In addition to clothes and other personal items, Mr. ZARODA lost
 2   essential property, including documentation he needed to verify that he received
 3   health insurance from the County of Los Angeles and his transit pass. His transit
 4   pass was worth ninety-six dollars in discounted bus fares. Mr. Zaroda understood
 5   he could not replace the transit pass until the next six-month period, when he could
 6   apply for the pass again.
 7         35.    Plaintiffs COOLEY and HUBERT were left with only their bicycles,
 8   the backpacks they were carrying with a few personal items, and one sleeping bag
 9   for the two of them. A bike trailer used to transport their belongings during the
10   day, two new tents and a sleeping bag, clothes, medically-necessary nutritional
11   supplements and essential paperwork were all destroyed.
12         36.    The loss of these items created a significant hardship for Plaintiffs.
13   They had to find donated blankets, tents, and sleeping bags to protect them from
14   the elements at night or use their meager income to replace their tents and sleeping
15   bags. They observed others had to sleep on cardboard that night, with no
16   protection from the elements. The money to replace the blankets, tents and
17   sleeping bags was money that was then not available to buy food.
18         37.    Despite observing the mass destruction of their property, some or all
19   of the Plaintiffs made inquiry about recovering property and were provided an
20   address on Towne Avenue to contact. The location on Towne, then the only
21   location the CITY maintained for storage of the personal property of unsheltered
22   individuals seized during street cleanings, is more than 20 miles from the Venice
23   location at issue in this Action. For some like Plaintiff ZARODA, whose transit
24   pass was seized and destroyed, it was inaccessible. At best, the trip was one and
25   one-half hours one way on public transportation. Even if he could retrieve his
26   property, it would be difficult, if not impossible, for him to transport it back to
27   Venice on public transportation. For medically disabled persons such at Plaintiff
28   COOLEY, the location in downtown Los Angeles was equally inaccessible.
                                            11
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 12 of 21 Page ID #:200




 1                               MONELL ALLEGATIONS
 2         38.    Based upon the principles set forth in Monell v. New York City
 3   Department of Social Services, 436 U.S. 658 (1978), the CITY is liable for all
 4   injuries sustained by Plaintiffs as set forth herein. The Defendant City bears
 5   liability because its policies, practices and/or customs caused Plaintiffs’ injuries.
 6         39.     On information and belief, Plaintiffs allege that Defendant, its agents
 7   and employees, acted pursuant to then-newly enacted Los Angeles Municipal Code
 8   (“LAMC”) §56.11, which is unconstitutional on its face and as applied.
 9         40.     On information and belief, Plaintiffs allege that Defendant City
10   maintains that notices are not required to be posted prior to conducting
11   “compliance” checks to determine that all of the provisions of LAMC §56.11 are
12   being met, including but not limited to “health and safety”, the 60-gallon bag limit
13   for property, “bulky items” removal and all other terms of LAMC §56.11.
14         41.     Whether through the enforcement of §56.11 or otherwise, over the
15   course of nearly 20 years, the City of Los Angeles and its officials have a policy,
16   practice, or custom of conducting sweeps for the purpose of confiscating and
17   immediately destroying the property of homeless individuals who have no place to
18   live other than the sidewalks because of the lack of shelter in Los Angeles.
19         42.    The City of Los Angles failed to provide adequate training and
20   supervision to its employees with respect to constitutional rights involving seizure
21   of personal property and due process of law.
22         43.    The Defendant City was on notice of the unlawfulness of their actions
23   based on previous legal actions brought against the City for nearly identical
24   operations in the Skid Row area, including the decision of the Ninth Circuit in
25   Lavan v. City of Los Angeles, 693 F.3d 1022 (2012), as well as two earlier lawsuits
26   in Venice, including one in the exact same location. Just one year prior to the
27   events giving rise to this action, the Defendant City was enjoined by the District
28
                                            12
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 13 of 21 Page ID #:201




 1   Court from engaging in the very conduct on Skid Row that is complained of
 2   herein. See Mitchell v. City of Los Angeles, 2:16-cv-01750 SJO (C.D. CA 2016).
 3                                CLASS ALLEGATIONS
 4         44.    The claims set forth in this action are brought by the class
 5   representatives on their own behalf and on behalf of all of those similarly situated
 6   pursuant to Fed. R. Civ. P. 23(b)(3) for declaratory relief and damages.
 7         45.    The putative class includes approximately 60 individuals who resided
 8   in the area of 3rd Avenue and Rose Avenue, in the Venice neighborhood at the
 9   time that this incident occurred. Each member of the class had most or all of his or
10   her personal property taken and destroyed on the morning of September 15, 2017.
11         46.    Numerosity: The members of the class are so numerous that
12   individual joinder of all members is impracticable, if not impossible. Plaintiffs are
13   informed and believe that members of the class total 60 individuals, it not more.
14         47.    Commonality: There are common questions of law and fact that
15   predominate over any issue affecting only individual class members. The
16   violations of the class members’ rights arise from a common set of facts and a
17   common and deliberate plan of Defendants to confiscate and destroy personal
18   property of members of the putative class. These include the following:
19         a)     whether the Defendant City’s policies, practices, and/or custom of
20                seizing homeless individuals’ property without prior notice or the
21                opportunity to recover essential possessions before they are destroyed
22                violated and continue to violate Plaintiffs’ constitutional rights; and
23         b)     whether the Defendant City’s policies, practices, and/or custom
24                seizing homeless individuals’ property without prior notice or the
25                opportunity to recover vital personal possessions before they are
26                destroyed violated and continue to violate Plaintiffs’ federal statutory
27                rights and state statutory rights.
28
                                           13
                                FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 14 of 21 Page ID #:202




 1         48.    Typicality: The claims of the named Plaintiffs, as the representative
 2   parties, are typical of the claims of the class members with respect to the
 3   constitutionality and legality of the Defendant City’s policies, practices, and
 4   conduct at issue here. The named class representatives’ claims arise from the same
 5   incident on September 15, 2017 as the absentee class members’ claims. The
 6   prosecution of individual actions against the City by individual class members
 7   would create a risk of inconsistent and varying adjudications.
 8         49.    Adequacy: The named Plaintiffs will fairly and adequately protect
 9   the interests of the class. The class representatives have no interests that are
10   adverse or antagonistic to those of other class members. Plaintiffs’ Class Counsel
11   will also adequately represent the class. Plaintiffs’ Counsel Carol Sobel is an
12   experienced litigator with more than 30 years of practice as a civil rights attorney.
13   She is experienced in class action litigation, the issues raised by this action, as well
14   as related issues of police enforcement against homeless persons in Los Angeles.
15         50.    Notice to the Proposed Class: Plaintiffs’ counsel is in contact with
16   groups and individual advocates for homeless persons who, in the course of
17   providing services to homeless individuals in the City, can assist in notifying and
18   identifying class members in this action.
19
20               EXHAUSTION OF ADMINISTRATIVE REMEDIES
21         51.     Claims were timely filed with the Defendant CITY pursuant to Cal.
22   Govt. Code § 910 on March 15, 2018. The claims were denied on April 23, 2018.
23
                             FIRST CAUSE OF ACTION
24                  Right to Be Secure from Unreasonable Seizures
25               Fourth and Fourteenth Amendments (42 U.S.C. § 1983)
                          California Constitution, Art. 1, § 13
26
           52.     Plaintiffs reallege and incorporate the allegations set forth in the
27
     proceeding paragraphs as though fully set forth herein.
28
                                            14
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 15 of 21 Page ID #:203




 1         53.    Defendant CITY and its employees and agents violated Plaintiffs’
 2   Fourth Amendment right to be free from unreasonable seizure of their property by
 3   confiscating and then destroying Plaintiffs’ property without a warrant.
 4         54.    These unlawful actions were done with the specific intent to deprive
 5   Plaintiffs’ of their constitutional right to be secure in their property.
 6         55.    Plaintiffs are informed and believe that the acts of the Defendant
 7   CITY and its employees and agents were intentional in failing to protect and
 8   preserve Plaintiffs’ property and that, at a minimum, were deliberately indifferent
 9   to the likely consequence that the property would be seized and destroyed
10   unlawfully, even though the right at issue was well-established at the time.
11         56.    As a direct and proximate consequence of these unlawful acts,
12   Plaintiffs have suffered and continue to suffer loss of their personal property, pain
13   and suffering, and are entitled to compensatory damages.
14
15                           SECOND CAUSE OF ACTION
                               Right to Due Process of Law
16                       Fourteenth Amendment (42 U.S.C. § 1983)
17                          California Constitution, Art. 1, § 7
18         57.    Plaintiffs reallege and incorporate the allegations set forth in the
19   proceeding paragraphs as though fully set forth herein.
20         58.    Defendant City and its employees and agents owed a duty to Plaintiffs
21   under the due process clause of the Fourteenth Amendment to provide Plaintiffs
22   with adequate notice that their personal property was at risk of being seized and/or
23   destroyed, and to preserve that property or provide adequate means of reclaiming it
24   in a timely manner.
25         59.    Plaintiffs are informed and believe that the acts of the Defendant City
26   and its employees and agents were intentional in failing to protect and preserve
27   Plaintiffs’ property and that, at a minimum, were deliberately indifferent to the
28   likely consequence that the property would be seized and destroyed unlawfully,
                                            15
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 16 of 21 Page ID #:204




 1   without the opportunity to reclaim it in a timely manner, even though the right at
 2   issue was well-established at the time.
 3         60.    As a direct and proximate consequence of these unlawful acts,
 4   Plaintiffs have suffered and continue to suffer loss of their personal property, pain
 5   and suffering, and are entitled to compensatory damages for their property and
 6   personal injury.
 7
 8                            THIRD CAUSE OF ACTION
              Violation of Title II – Americans with Disabilities Act (ADA)
 9                               42 U.S.C. § 12101 et seq.
10         61.    Plaintiffs reallege and incorporate the allegations set forth in the
11   proceeding paragraphs as though fully set forth herein.
12         62.    Title II of the ADA provides in pertinent part: “[N]o qualified
13   individual with a disability shall, by reason of such disability, be denied the
14   benefits of services, programs, or activities of a public entity, or be subjected to
15   discrimination by such entity.” 42 U.S.C. § 12132.
16         63.    At all times relevant to this action, Defendant, its employees, and
17   agents, were public entities within the meaning of Title II of the ADA and
18   provided programs, services, or activity to the general public.
19         64.    At all times relevant to this action, Plaintiff COOLEY, and all
20   similarly situated class members, were qualified individuals with one or more
21   disabilities within the meaning of Title II of the ADA and met the essential
22   eligibility requirements under Title II. As required by federal law, Defendant
23   conducts annual Point-in-Time (“PIT”) counts of people experiencing
24   homelessness in the City and, on the basis of information collected in the PIT by
25   the Los Angeles Homelessness Services Authority (LAHSA), a joint powers
26   authority for the City and County of Los Angeles, Defendant is aware that nearly
27   half of people experiencing homelessness in the City have one or more disabilities
28
                                            16
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 17 of 21 Page ID #:205




 1   that require reasonable accommodations for compliance with City policies,
 2   practices and customs.
 3         65.    Defendant’s policies and practices in seizing and remotely storing or
 4   outright destroying Plaintiffs’ essential papers, modes of transportation, and other
 5   important items without allowing Plaintiffs who are disabled extra trips and time to
 6   gather property and without allowing Plaintiffs who are disabled to keep property
 7   essential to treat and relieve Plaintiffs disabilities such as: medical documents,
 8   nutritional supplements, and cargo carrying mobility devices—violate Plaintiffs’
 9   rights on the basis of their disabilities. 28 C.F.R. § 35.130(b)(3).
10         66.     Even if Defendant acted pursuant to a facially neutral policy, the acts
11   of Defendant, its agents and employees, violates the rights of unhoused persons
12   with disabilities because Defendant’s policies unduly burden disabled individuals.
13   Plaintiff COOLEY and all other disabled persons in the putative class are entitled
14   to an accommodation for their disability even if the Defendant consistently
15   enforces the policy against all unhoused persons.
16         67.    The acts and omissions complained of herein subjected Plaintiffs to
17   discrimination on the basis of their disabilities, in violation of Title II of the ADA.
18   By not allowing Plaintiffs additional trips Defendants subjected plaintiffs to unjust
19   or prejudicial treatment by denying Plaintiffs the kind of access to their property
20   that non-disabled persons had.
21         68.    Also, by not allowing Plaintiffs to save property necessary to treat or
22   relieve disabilities, Defendants subjected Plaintiffs to unjust or prejudicial
23   treatment. Defendants put Plaintiffs in a fundamentally worse position than a non-
24   disabled person because Plaintiffs were forced to manage their disability without
25   the items needed to treat or alleviate their disability—an experience a non-disabled
26   person would not have since they had no disability to treat or alleviate.
27         69.    Defendants knew, or should have known, that the incidence of
28   disabilities for people who are homeless is extremely high, with estimates as great
                                            17
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 18 of 21 Page ID #:206




 1   as 40 to 50 percent of homeless individuals suffering from some significant mental,
 2   medical, or physical disability, and many suffering from compound disabilities.
 3         70.    On information and belief, several plaintiffs explained their disability
 4   and requested modification for their disability in the form of additional time and
 5   trips to gather items that were necessary to treat or manage their disability and
 6   LAPD refused to make those modifications, despite the fact that the additional time
 7   and trips would not fundamentally alter the program, service, or activity of street
 8   and sidewalk cleaning as sweeps are an activity that takes place over the course of
 9   several hours.
10         71.    On information and belief, critical personal papers and other essential
11   property should have been returned to individuals with disabilities or at a minimum
12   stored in a location that was accessible to an individual with disabilities.
13         72.     As a public entity, Defendants are required to “make reasonable
14   modifications in policies, practices, or procedures when the modifications are
15   necessary to avoid discrimination on the basis of disability” where, as here,
16   modifications would not “fundamentally alter the nature of the service, program or
17   activity.” 28 C.F.R. § 35.130(b)(7).
18         73.    This includes the need to make reasonable accommodations to protect
19   the essential life-protecting and mobility assistive property of persons who are
20   homeless, as well as provide prompt and reasonable access to ensure that
21   individuals are able to recover seized property. The policies, practices, and
22   procedures challenged in this action, even if otherwise facially neutral, unduly
23   burden persons who are disabled who are without shelter and within the federal
24   definition of homeless. The location of the only storage facility at a distance of
25   more than 20 miles failed to provide any accommodation, let alone a “reasonable
26   accommodation” to a population known to have a high percentage of individuals
27   experiencing disabilities and, often, compound disabilities.
28
                                            18
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 19 of 21 Page ID #:207




 1          74.    Defendant, its employees and agents, knew or should have known of
 2   Plaintiffs’ disabilities and acted with intent and/or reckless disregard for the rights
 3   of Plaintiffs by refusing to make reasonable modifications so that the Plaintiffs
 4   who are disabled could have access to essential property which was required to
 5   treat or alleviate Plaintiffs’ various disabilities.
 6          75.    Plaintiffs are informed and believe that Defendant and its agents and
 7   employees have failed and continue to fail to adopt and enforce adequate policies
 8   and procedures for interacting with homeless individuals with disabilities.
 9
10                             FOURTH CAUSE OF ACTION
11                            Violation of Unruh Civil Rights Act
                                      Cal. Civ. Code § 51
12
            76.    Plaintiffs reallege and incorporate the allegations set forth in the
13
     proceeding paragraphs as though fully set forth herein.
14
            77.    California Civil Code 51 et seq. provides in pertinent part that: “All
15
     persons within the jurisdiction of this state are free and equal, and no matter what
16
     their … disability … are entitled to the full and equal … privileges, or services in
17
     all business establishments of every kind whatsoever.”
18
            78.    Defendant, through its agents and employees in the LAPD and Public
19
     Works, is a “business establishment” within the meaning of § 51.
20
            79.    The acts and omissions complained of herein denied Plaintiff
21
     COOLEY and similarly situated class members of the right to be free from
22
     discrimination on the basis of a disability and were done with intent or reckless
23
     disregard for their rights as disabled individuals.
24
            80.    As a direct and proximate consequence of these unlawful acts,
25
     Plaintiff COOLEY and all similarly situated class members have suffered and
26
     continue to suffer loss of their statutory rights and are entitled to statutory damages
27
     pursuant to California Civil Code §§ 52 and 52.1.
28
                                             19
                                  FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 20 of 21 Page ID #:208




 1                             FIFTH CAUSE OF ACTION
                             Violation of Bane Civil Rights Act
 2                                  Cal. Civ. Code § 52.1
 3         81.    Plaintiffs reallege and incorporate the allegations set forth in the
 4   proceeding paragraphs as though fully set forth herein.
 5         82.    Defendant’s agents and employees used threats of arrest and assault
 6   when Plaintiffs and other class members sought to recover their property from
 7   Rose Avenue. In at least one instance, actual force was applied to a member of the
 8   Plaintiff class as she attempted to assist a severely disabled individual reclaim his
 9   property, which was observed by other Plaintiffs. The threats and intimidation
10   were done to prevent Plaintiffs from exercising their rights to maintain their
11   personal possessions as secured by the Constitution of the United States, the
12   Constitution of the State of California, and the statutory laws of California.
13         83.    Based upon seeing Defendant’s agents and employees use arrests,
14   threats of arrest, threats of force and actual force to interfere with attempts by
15   unhoused persons to save their property, Plaintiffs reasonably believed that they
16   would be assaulted or arrested if they continued to insist on enforcing their rights.
17         84.    As a result, Plaintiffs and class members abandoned attempts to
18   salvage their essential property before it was summarily and irrevocably destroyed.
19         85.    As a direct and proximate consequence of these unlawful acts,
20   Plaintiffs have suffered and continue to suffer loss of their statutory rights and are
21   entitled to statutory damages pursuant to California Civil Code §§ 52 and 52.1.
22
                               SIXTH CAUSE OF ACTION
23
                          Violation of Cal. Civ. Code § 2080 et seq.
24         86.    Plaintiffs reallege and incorporate the allegations set forth in the
25   proceeding paragraphs as though fully set forth herein.
26         87.    Defendant’s policies, practices, and conduct challenged herein
27   violated California Civil Code § 2080 et seq., in that Defendant’s agents and
28
                                            20
                                 FIRST AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 24 Filed 05/22/19 Page 21 of 21 Page ID #:209




 1   employees failed to protect and preserve Plaintiffs’ personal property when the
 2   property was on the public sidewalk, failed to provide written notice that the
 3   property would be taken, and failed to provide post-deprivation notice so that
 4   Plaintiffs would have the opportunity to reclaim it within a reasonable time.
 5         88.    Cal. Civ. Code § 2080 et seq. imposes a mandatory duty on public
 6   agencies to maintain property that is not abandoned for a minimum of 90 days.
 7
 8                                PRAYER FOR RELIEF
 9        WHEREFORE, Plaintiffs prays as follows:
10         1.     For a declaratory judgment that Defendant’s policies, practices and
11   conduct as alleged herein violated Plaintiffs’ rights under the United States and
12   California Constitutions and the statutory laws of the United States and California;
13         2.     For damages according to proof and on the basis of statutory amounts
14   recoverable under California law for the loss of Plaintiffs’ property, the violation
15   of their constitutional rights, and for pain and suffering resulting from the unlawful
16   conduct of Defendant, its agents and employees;
17         3.     For costs of suit and attorney fees as provided by law;
18         4.     For such other relief as the Court deems just and proper.
19
20   Dated: May 22, 2019              Respectfully submitted,
21                                    LAW OFFICE OF CAROL A. SOBEL
22
                                         /s/ Monique A. Alarcon
23
                                      By: Monique A. Alarcon
24                                    Attorneys for Plaintiffs
25
26
27
28
                                           21
                                FIRST AMENDED COMPLAINT
